MEMORANDUM **
Gary Ray Garris appeals pro se the district court’s dismissal as frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)© of his civil rights complaint against President George Bush, former President Jimmy Carter, Alvin E. Voss and the Department of Veterans Affairs.
Garris’s Federal Tort Claims Act cause of action against the Department of Veterans Affairs is barred by that statute’s two-year statute of limitations. 28 U.S.C. § 2401(b). His claim against the individual defendants under Bivens v. Six Unknown Named Agents, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971), is barred pursuant to the three-year statute of limitations. Van Strum v. Lawn, 940 F.2d 406, 409-10 (9th Cir.1991). The individual defendants are also immune from *960suit for damages for their testimony. Briscoe v. LaHue, 460 U.S. 325, 345-46, 103 S.Ct. 1108, 75 L.Ed.2d 96 (1983).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.